1
2
3                                                  

4                                                
                                               JS-6
5                                                  

6                                                  

7
8                                  UNITED STATES DISTRICT COURT 
9                                 CENTRAL DISTRICT OF CALIFORNIA 
10                                                 
11
         JASON DENT,                                    Case No. 2:19‐cv‐02115‐GW (SHK) 
12
                                 Plaintiff,              
13                           
14                         v.                           JUDGMENT 
          
15       MICHAEL HOROWITZ, et al., 
          
16                        Defendants. 
          
17    
18           Pursuant to the Order presented by the United States Magistrate Judge 
19   Dismissing Action Without Prejudice,  
20           IT IS HEREBY ADJUDGED that this action is dismissed without prejudice. 
21            
      
22   Dated: April 30, 2019 
                                                                                            
23
                                               HONORABLE GEORGE H. WU 
24                                             United States District Judge 
25    

26            

27    

28
